UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54607 ONLINE INTERNET NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 27-3195252 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8589 Aero Drive, Suite 200, San Diego, CA (Address of principal executive offices) (Zip Code) (858) 634-6600 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on July 31, 2012 was 15,678,840 shares. 1 *EXPLANATORY NOTE –The Registrant is amending this Form 10-Q strictly to supplement the XBRL exhibit requirement. No other disclosure was changed. ONLINE INTERNET NETWORK, INC. QUARTERLY PERIOD ENDED JUNE 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ONLINE INTERNET NETWORK, INC. AND SUBSIDIARY (FORMERLY SPORT TECH ENTERPRISES, INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) June 30, March 31, ASSETS Current assets: Cash $- Total current assets - Other assets: Trademark, net Website, net - - Total other assets Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Bank overdraft $- Accounts payable Accounts payable- related party - Total current liabilities Long term liabilities: Accrued interest payable - related party Line of credit - related party Total long term liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2012 and March 31, 2012 - - Common stock, $0.001 par value, 100,000,000 shares authorized, 15,678,840 and 15,678,840 shares issued and outstanding as of June 30, 2012 and March 31, 2012, respectively Additional paid-in capital Deficit accumulated during development stage Total stockholders' deficit Total liabilities and stockholders' deficit See Accompanying Notes to Consolidated Financial Statements. 3 ONLINE INTERNET NETWORK, INC. AND SUBSIDIARY (FORMERLY SPORT TECH ENTERPRISES, INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the For the Inception three months three months (July 28, 2010) ended ended to June 30, June 30, June 30, Revenue $
